      Case 2:20-cv-00994-TLN-DB Document 22 Filed 08/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK AUSSIEKER,                                     No. 2:20-cv-0994 TLN DB PS
12
                           Plaintiff,
13                                                        ORDER
                v.
14
      STEWART MARKETING, LLC,
15    GRAYLAN STEWART,
16                         Defendants.
17

18             Plaintiff Mark Aussieker is proceeding in this action pro se. This matter was, therefore,

19   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

20   (ECF No. 29.) On June 26, 2020, defendants filed a motion to dismiss. (ECF No. 11.) On July

21   13, 2020, defendants filed an offer of judgment pursuant to Federal Rule of Civil Procedure 68.

22   (ECF No. 17.) The offer provided plaintiff ten days to serve written notice of acceptance.

23             On August 4, 2020, the undersigned issued plaintiff an order to show cause for failure to

24   file an opposition to defendants’ motion to dismiss. (ECF No. 20.) That same day plaintiff’s

25   acceptance of defendants’ Rule 68 offer was filed. (ECF No. 18.) The filing, however, was well

26   after the ten days provided by defendants. On August 17, 2020, plaintiff filed a response to the

27   order to show cause. (ECF No. 21.) Defendants have not filed anything in response to plaintiff’s

28   filing.
                                                         1
         Case 2:20-cv-00994-TLN-DB Document 22 Filed 08/28/20 Page 2 of 2

 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The August 4, 2020 order to show cause (ECF No. 20) is discharged; and

 3            2. Within twenty-one days of the date of this order, defendants shall file a supplemental

 4   brief responding to plaintiff’s filings.1

 5   Dated: August 27, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16   DLB:6
     DB/orders/orders.pro se/aussieker0994.resp.ord
17

18

19

20
21

22

23

24

25

26
27
     1
      Alternatively, the parties may comply with this order by filing a stipulated judgement,
28   settlement, and/or notice of voluntary dismissal.
                                                       2
